Title: To George Washington from Benjamin Tallmadge, 11 October 1780
From: Tallmadge, Benjamin
To: Washington, George


                  
                     
                     Sir
                     Bedford New Purchase Octo. 11th 1780
                  
                  I have the honor to enclose a Letter from Cu. Junior, which as it
                     contains nothing very material, have not sent forward by Express.
                  The Conduct of Arnold, since his arrival at N.Y. has been such,
                     that although he knows not a single Link in the Chain of my Correspondence,
                     still those who have assisted us in that way, are at present too apprehensive
                     of Danger, to give their immediate usual intelligence—I hope as the Tumult
                     subsides, matters will go on in their old Channel.
                  Cu. Junr has requested an interview with me on Long Island on the
                     13th inst., but in the present situation of Affairs I believe it would be
                     rather imprudent. What makes it peculiarly so at this time is the swarm of
                     Refugie Boats which cruize along the Shore of L. Island—I have wrote Cu. Junr
                     assuring him that his name or Character are not even known by any Officer but
                     myself in the Army, tho’ should your Excellency wish to have me meet Cu. Junr I
                     will appoint an interview at any time. I have the Honor to be, with great
                     Regard, Sir, your Excellency’s most Obedt Servt
                  
                     Benja. Tallmadge
                  
                Enclosure
                                    
                     
                        Sir
                         October 8 1780
                     
                     
                        Your letter of the 24th of
                           Augt came to hand togather with the inclosed blank
                        the lines of which were easily discovered and some Sentences could read. The
                        paper being so bad I Judge is the reason. To prevent the like for the future
                        have forward you some good paper which Please make use of for that purpose
                        alone.
                     The Express returnd last night from
                           New York but without a blank from C. Jur. The present
                        commotion that hath risen on Account of that infamious Arnold togather with
                        little or no intelligence at this time was the reason that he did not write.
                        That have only to Say the Enemies embarcation goes on but Slow they dont
                        Seame to act with Spirit about it Culper Jur is to be with me on the
                           12 Instant if no unforeseen accident doth prevent—if
                        possible, and think propper, come and see him. it may be of mutual
                        advantage—there appeares nothing in the way but the dangers of the Seas, And
                        hope this invitation will come to hand timely for the purpose, Have Just
                        heard that Capt. Cornelius Concklin with a bouts Crew hath fell into the
                        hands of the refugees near Treadells Banks with the Loss of Lieut. Ketcham
                        Killd dead. their misfortune is owing to Abijah Tooker of
                        Seutauket have nothing further to ad and am yours Sincerly
                     
                        Saml Culper
                     
                  Words in square brackets are translations of code.
                  
               